Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 1 of 43




                 APPENDIX 3
         Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 2 of 43
	  


       IN THE MATTER OF AN ARBITRATION BEFORE A TRIBUNAL CONSTITUTED IN
          ACCORDANCE WITH A MANAGEMENT SERVICES AGREEMENT DATED 9
             SEPTEMBER 2011 AND THE UNCITRAL ARBITRATION RULES 2010



  
                                          BETWEEN  
                                     
GLOBAL GAMING PHILIPPINES LLC (AS ASSIGNOR)
GLOBAL GAMING NETHERLANDS B.V. (AS ASSIGNEE)

                                                                                  CLAIMANTS

                                              AND



BLOOMBERRY RESORTS AND HOTELS, INC.
SURESTE PROPERTIES, INC.

                                                                          RESPONDENTS
  



                                                  
         ORDER  IN  RESPECT  OF  CLAIMANTS’  INTERIM  MEASURES’  APPLICATION  




                                     The Arbitral Tribunal:

                              Mr. R Doak Bishop, Esq. (Arbitrator)

                              Mr. Michael Hwang, S.C. (Arbitrator)

                          Dr. Andrés Rigo Sureda (Presiding Arbitrator)
                                                	                         	  




DMSLIBRARY01:24477449.2                                                                   1	  
           Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 3 of 43
	  


Table of Contents
	  

Parties ............................................................................................................................................... 3
       Claimants ...................................................................................................................................... 3
       Respondents .................................................................................................................................. 3
Procedural History ............................................................................................................................ 5
       Commencement of Proceedings ................................................................................................... 5
       Constitution of the Tribunal ......................................................................................................... 5
       The Claimants’ Interim Measures Application (the “Present Application”) ................................ 5
       Procedural Orders issued to date .................................................................................................. 7
       The Interim Measures Hearing ..................................................................................................... 9
Chronology of Events ..................................................................................................................... 10
Reliefs Sought by Parties................................................................................................................ 18
       Claimants’ Reliefs Sought .......................................................................................................... 18
       Respondents’ Reliefs Sought ...................................................................................................... 19
The Parties’ Arguments .................................................................................................................. 20
       Claimants Arguments ................................................................................................................. 20
       Respondents’ Arguments............................................................................................................ 23
The Tribunal’s Reasoning .............................................................................................................. 27
       The Unusual Procedural Posture and the Procedural History of the Present Proceedings ......... 27
       The Burden of Proof on each Party ............................................................................................ 27
       Application of UNCITRAL Rules 2010 to the Respondents’ Position ...................................... 30
          The Applicable Test under the UNCITRAL Rules 2010 ....................................................... 30
          The Respondents’ case behind their proprietary claim to the Shares ..................................... 34
          The Respondents’ case on the possibility of dissipation of assets ......................................... 37
       Application of UNCITRAL Rules 2010 to the Claimants’ Position .......................................... 38
          Irreparable Harm .................................................................................................................... 38
Operative Part ................................................................................................................................. 40
	  




DMSLIBRARY01:24477449.2                                                                                                                                2	  
        Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 4 of 43
	  


Parties	  

Claimants	  

       1.   The Claimants are Global Gaming Philippines, LLC (as assignor) and GGAM
            Netherlands B.V. (as assignee) (respectively “GGAM” and “GGAM
            Netherlands” and collectively “the Claimants”).

       2.   The Claimants are represented by:

            Joseph R. Profaizer
            Charles A. Patrizia
            Igor V. Timofeyev
            Adam J. Weiss
            Paul Hastings LLP
            875 15th Street,
            N.W. Washington, D.C.
            20005 United States of America
            Telephone: +1 (202) 551-1700
            Facsimile: +1 (202) 551-1705
            e-mail: joeprofaizer@paulhastings.com;
            charlespatrizia@paulhastings.com;
            igortimofeyev@paulhastings.com; and
            adamweiss@paulhastings.com

Respondents	  

       3.   The Respondents are Bloomberry Resorts and Hotels, Inc. and Sureste
            Properties, Inc. (together “the Respondents”, and respectively “BRHI” or the
            “First Respondent” and “Sureste” or the “Second Respondent”). The
            Respondents are owners of the Solaire Resort and Casino, an integrated casino
            hotel entertainment complex located in Paranque City, Metro Manila,
            Philippines (“Solaire”).

       4.   The Respondents are represented by:

            Michael D. Nolan, Esq.
            Milbank, Tweed, Hadley & McCloy LLP
            International Square Building
            1850 K Street, N.W. Suite 1100 Washington, DC
            20006-5417 United States of America
            Telephone: +1 (202) 835-7500
            Facsimile: +1 (202) 263-7586
            e-mail: mnolan@milbank.com


DMSLIBRARY01:24477449.2                                                                     3	  
        Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 5 of 43
	  



       5.   The Claimants and the Respondents are collectively referred to as the
            “Parties”.


	                             	  




DMSLIBRARY01:24477449.2                                                             4	  
        Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 6 of 43
	  


Procedural	  History	  	  

Commencement	  of	  Proceedings	  	  

       6.    On September 12, 2013, the Claimants filed their Notice of Arbitration
             (“NOA”).

       7.    On October 12, 2013, the Respondents filed their Response to the Claimants’
             NOA (“Response”).

       8.    On November 11, 2013, the Claimants filed their Defense to Respondents’
             Counterclaims (“Defense”).

Constitution	  of	  the	  Tribunal	  	  

       9.    On December 6, 2013, Mr. R Doak Bishop was nominated by the Claimants as
             its party-appointed arbitrator.

       10.   On January 9, 2014, Mr. Michael Hwang S.C. was nominated by the
             Respondents as its party-appointed arbitrator.

       11.   On March 29, 2014, Dr. Andrés Rigo Sureda was appointed by the Parties
             following negotiations between the Parties.

The	   Claimants’	   Interim	   Measures	   Application	   (the	   “Present	  
Application”)	  

       12.   On April 14, 2014, the Claimants filed a Request for Interim Measures of
             Protection (“Claimants’ Request”).

       13.   In response, the Respondents sent the Tribunal a letter dated April 28, 2014
             (“Respondents’ 28 April Letter”) arguing that they should not be required to
             respond to the Claimants’ submission as if it were an application for Interim
             Measures, on the basis that the Claimants’ Request was not an application for
             an interim measure under Article 26 of the UNCITRAL Rules 2010.

       14.   The Tribunal and the Parties had a teleconference to organize the proceedings
             on April 30, 2014 (at 9.30 am EST), during which the Parties and the Tribunal
             agreed, amongst other things, that the Tribunal would hear the Parties in respect
             of the issues raised in the Respondents’ 28 April Letter, in accordance with the
             following timelines.




DMSLIBRARY01:24477449.2                                                                          5	  
        Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 7 of 43
	  


               (a) By close of business on May 7, 2014: the Claimants will provide their
                   response (the “Response”) to the Respondents’ letter to the Tribunal
                   dated 28 April 2014.

               (b) By close of business on May 12, 2014: the Respondents will provide a
                   reply (the “Reply”) to the Claimants’ Response filed by 7 May 2014.

               (c) By close of business on May 13, 2014: the Claimants will indicate to the
                   Tribunal if they wish to file a surreply (the “Claimants’ Surreply”).

               (d) By close of business on May 16, 2014: If the Claimants have indicated
                   that they wish to file a surreply, the Claimants are to file that surreply.

       15.   In accordance with the Parties’ agreement at the teleconference, the Parties
             filed their respective submissions within the respective deadlines. The
             Claimants indicated that they wished to file a surreply and did so.

       16.   Upon carefully reviewing each side’s submissions, the Tribunal decided,
             through its Decision dated May 30, 2014 (and communicated to the Parties on
             the same date), the following.

             1. The Philippine Court Order is a temporary order only in effect as long as not
             confirmed, revoked or modified by the Tribunal

             2. That the Request qualifies as a request for interim measures under Article 26
             of the UNCITRAL Rules.

             3. To invite the Parties to consult with each other on the procedural calendar to
             hear arguments on the Request and inform the Tribunal of their agreement or
             disagreement within seven days from the date of this decision. If the parties fail
             to reach agreement on the procedural calendar, the Tribunal shall set such
             calendar promptly after the seven-day deadline

       17.   Accordingly, the Parties filed the following submissions in response to the
             Tribunal’s Decision.

               (a) Respondents’ Opposition to the Claimants’ Request, dated July 15, 2014
                   (“Respondents’ Opposition”).

               (b) Claimants’ Reply in Support of Claimants’ Request, dated July 30, 2014
                   (“Claimants’ Reply”).

               (c) Respondents’ Sur-Reply in Opposition to Claimants’ Request, dated
                   August 14, 2014 (“Respondents’ Sur-Reply”).



DMSLIBRARY01:24477449.2                                                                           6	  
        Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 8 of 43
	  


Procedural	  Orders	  issued	  to	  date	  

       18.   The Tribunal has issued the following Procedural Orders (“PO” in both the
             singular and the plural).

               (a) Procedural Order 1 (“PO 1”), dated June 10, 2014, deciding, amongst
                   other things, that the Claimants’ Request for Interim Measures qualifies
                   as such under Article 26 of the UNCITRAL Rules, and setting down the
                   procedural timeline for the exchange of submissions and the hearing of
                   the Claimants’ Request for Interim Measures.

               (b) Procedural Order 2 (“PO 2”), dated June 23, 2014, setting down the
                   dates on which to hold the interim measures hearing (20-24 October
                   2014) and the venue for that hearing (Singapore), as well as the
                   procedural timeline for the Parties’ submissions as to the merits.

               (c) Procedural Order 3 (“PO 3”), dated July 15, 2014, resolving Parties’
                   differences as to a Confidentiality Order, as well as setting out the terms
                   of that Order.

               (d) Procedural Order 4 (“PO 4”), dated September 1, 2014, setting out the
                   programme for the merits hearing.

       19.   The Tribunal has received and reviewed the following documents (filed in
             accordance with the deadlines set out in PO 1), which are referred to in this
             Order.

             Submissions

               (a) Claimants’ Request for Interim Measures of Protection, dated April 14,
                   2014 (Claimants’ Request).

               (b) Respondents’ Opposition to the Claimants’ Request, dated July 15, 2014
                   (“Respondents’ Opposition”).

               (c) Claimants’ Reply in Support of Claimants’ Request, dated July 30, 2014
                   (“Claimants’ Reply”).

               (d) Respondents’ Sur-Reply in Opposition to Claimants’ Request, dated
                   August 14, 2014 (“Respondents’ Sur-Reply”).

             Witness Statements




DMSLIBRARY01:24477449.2                                                                          7	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 9 of 43
	  


            (e) Declaration of William P. Weidner dated April 13, 2014 (for Claimants)
                (“Weidner Declaration”), and the Supplemental Declaration of William
                P. Weidner dated July 29, 2014 (“Weidner Supplemental
                Declaration”).

            (f) Declaration of Bradley H. Stone dated 13 April 2014 (for Claimants)
                (“Stone Declaration”), and the Supplemental Declaration of Bradley H.
                Stone dated July 30, 2014 (“Stone Supplemental Declaration”).

            (g) Expert Report of Professor Guhan Subramaniam dated July 30, 2014 (for
                Claimants) (“Subramaniam Opinion”),

            (h) Expert Opinion of Florentino P. Feliciano, former Senior Associate
                Justice of the Supreme Court of the Philippines from 1986 to 2001, dated
                July 30, 2014 (“Feliciano Opinion”).

            (i) Declaration of Jose Eduardo J. Alarilla, Director of BRC and BRHI,
                dated July 14, 2014 (for Respondents) (“Alarilla Declaration”).

            (j) Declaration of Gerard Angelo Emilio J. Festin, Corporate Controller for
                BRC and Sureste, dated July 15, 2014 (“Festin Declaration”).

            (k) Expert Opinion of Associate Professor Carl Braunlich dated August 14,
                2014 (for Respondents) (“Braunlich Opinion”).

            (l) Expert Report of Steven Davidoff Solomon, Professor of Law at UN
                Berkeley School of Law, dated July 15, 2014 (for Respondents)
                (“Solomon Opinion”), and his Supplemental Opinion dated August 14,
                2014 (“Solomon Supplemental Opinion”).

            (m) Expert Opinion of Jose C. Vitug, former Associate Justice of the
                Supreme Court of the Philippines from 1993 to 2004, dated July 15, 2014
                (“Vitug Opinion”), and his Supplemental Opinion dated August 14,
                2014 (“Vitug Supplemental Opinion”).

          Exhibits

            (n) All exhibits referred to in the documents listed above, and as submitted
                by the Parties up to the close of the Interim Measures Hearing. Given the
                volume of exhibits filed, the Tribunal does not list them in this Order, but
                any omission in referring specifically to an exhibit does not mean that the
                Tribunal has not read the relevant parts of the relevant exhibits in respect
                of arguments canvassed by the Parties, and considered by this Tribunal.




DMSLIBRARY01:24477449.2                                                                        8	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 10 of 43
	  


       20.   For ease of reference, the Tribunal will refer, in this Order, to exhibits as “JCB-
             []” in respect of those exhibits contained in the Joint Core Bundle, or as “CE-
             []” or “RE-[]”. The Tribunal will make similar references, mutatis mutandis, to
             the Parties’ legal authorities (“CL-[]” and “RL-[]”), and where relevant, the
             Respondents’ “additional documents” will be referred to as “RA-[]”. Transcript
             references will take the form “T-[page number]/[line number]”.

The	  Interim	  Measures	  Hearing	  

       21.   Pursuant to PO 2, the Tribunal directed that the Interim Measures Hearing
             would take place in Singapore from 20-24 October 2014.

       22.   On 7 October 2014, Mr. Michael Nolan, Lead Counsel for the Respondents,
             emailed the Tribunal and Counsel for the Claimants to inform the Tribunal and
             Counsel for Claimants that he had an unexpected surgery arising from
             complications from a prior fracture and was not able to fly to Singapore for the
             Hearing.

       23.   Accordingly, the Tribunal (pursuant to the agreement of Counsel for the
             Claimants) agreed to hold the Interim Measures Hearing in Washington, D.C.
             The Hearing took place from 20 to 22 October 2014 in the Washington, D.C.
             offices of Counsel for the Respondents (on the first day) and Counsel for the
             Claimants (on the second and third day).


	                                  	  




DMSLIBRARY01:24477449.2                                                                            9	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 11 of 43
	  


Chronology	  of	  Events	  

                             24.                                       In March 2011, Mr. Razon and Mr. Weidner had an initial meeting. By 16
                                                                       March 2011, Mr. Razon and and Mr. Weidner began negotiations.

                             25.                                       By a Management Services Agreement dated 9 September 2011 (the “MSA”)
                                                                       between Respondents and GGAM (collectively, the “MSA Parties”), the
                                                                       Respondents engaged GGAM to manage the Respondents’ integrated casino
                                                                       resort, trading as Solaire in Manila. This Arbitration arises from the
                                                                       Respondents’ alleged wrongful termination of the MSA.

                                                                                        (a) Under the MSA, Bloomberry Hotels and Sureste engaged GGAM to
                                                                                            provide management and technical services in the development and
                                                                                            construction of the Facilities, and to manage the operation of the
                                                                                            Facilities once constructed for a ten-year period. GGAM would be paid
                                                                                            fees according to formulas specified in the MSA.

                                                                                        (b) The Respondents have purported to terminate the MSA, which Claimant
                                                                                            says is wrongful and without proper cause. That alleged wrongful
                                                                                            termination and the remedy for it are the principal issues in this
                                                                                            Arbitration, but are not, for the purposes of the present interim measures
                                                                                            application, considered by the Tribunal.

                             26.                                       On 26 January 2012, Prime Metroline acquired 75% ownership of Active
                                                                       Alliance, Inc. (“AAI”) (later renamed Bloomberry Resorts Corp., or “BRC”).

                             27.                                       By an Equity Option Agreement dated 16 April 2012 (the “EOA”) between
                                                                       and among Prime Metroline Transport Corp. (“PMTC,” the predecessor in
                                                                       interest to Prime Metroline Holdings, Inc., or “PMHI”), BRC and GGAM (the
                                                                       “EOA Parties”). Under the EOA, PMTC, as Grantor, granted GGAM an
                                                                       option to purchase (the “Option”),1 at an agreed-upon strike price of Php 1.67
                                                                       per share, 921,184,056 shares (the “Shares”) in Bloomberry Resorts Corp.

                             28.                                       Between 16 April 2012 and 2 May 2012, Parties took part in a roadshow (the
                                                                       “Roadshow”) preceding the IPO of BRC. Respondents submit that this is a
                                                                       misnomer, and that this exercise was in fact not an IPO but a “top-up offering”
                                                                       where the shares in BRC were not sold to the public. For ease of reference, the
                                                                       Tribunal will refer to this as a “Top-up Offering”, without prejudice to either
                                                                       Party’s rights. The Top-up Offering closed on 3 May 2012 at Php 7.50 per
                                                                       share, with the IPO six times oversubscribed.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
         JCB-20 (Section 2.1 of the EOA).


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             10	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 12 of 43
	  


                             29.                                       On 20 December 2012, GGAM exercised its Option, paying approximately
                                                                       US$37.43 million to PMTC.2

                                                                                        (a) The price was calculated by taking the pre-IPO strike price of Php 1.67
                                                                                            per share multiplied by 921,184,056 Bloomberry Resorts Corp. shares,
                                                                                            for a total of Php 1,538,377,374.

                                                                                        (b) Claimants say it paid fair value for the Shares, the Shares were purchased
                                                                                            free and clear of all liens or restrictions, and are currently valued at over
                                                                                            US$202 million.

                                                                                        (c) Claimants say that Mr. Razon and his representatives subsequently
                                                                                            acknowledged GGAM’s ownership of the GGAM Shares on numerous
                                                                                            occasions, both before and after the termination of the MSA, and even
                                                                                            offered to help GGAM sell its Shares, as follows.

                                                                                                                                                 (i) In a letter delivered to GGAM on July 12, 2013, Bloomberry
                                                                                                                                                     acknowledged GGAM’s “8.7% equity stake”.3

                                                                                                                                            (ii) On September 12, 2013, Razon publicly stated in The Wall
                                                                                                                                                 Street Journal in reference to the GGAM’s stock, “[t]hat’s
                                                                                                                                                 their’s. They can do whatever they want with the stake . . . For
                                                                                                                                                 the right price I might buy it”.4

                                                                                                                                       (iii) On September 13, 2013, another Bloomberry Resorts Corp.
                                                                                                                                             official publicly acknowledged GGAM’s independent, ongoing
                                                                                                                                             ownership interest in the Shares following the termination of the
                                                                                                                                             MSA, stating that “[s]ome people have already been pitching to
                                                                                                                                             us that they are interested in acquiring the stake if GGAM wants
                                                                                                                                             to get rid of it”.5

                             30.                                       On 20 Dec 2012, GGAM, BRC and PMTC entered into a Participation
                                                                       Agreement (“PA”) as the Investor, Company, and Grantor respectively. Under
                                                                       the PA, Clause 5.4 provided that “in the event that the MSA terminates for any
                                                                       reason whatsoever (other than a wilful breach of the MSA by Claimants),
                                                                       [Claimants] shall have the ongoing right to require [PMTC] to purchase all,
                                                                       but not part, of [Claimant]’s Shares at the Fair Value of such Shares”.6

                             31.                                       On 12 March 2013, the Solaire had its Grand Opening.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
  CE-4.
3
  CE-81.
4
  CE-6.
5
  CE-82.
6
  JCB-27.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             11	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 13 of 43
	  



                             32.                                       On 12 July 2013, Mr. Razon sent GGAM an e-mail asserting that Respondents
                                                                       had come to the “firm conclusion” that the MSA had “failed” and that “an
                                                                       amicable parting of ways” was “in everyone’s interest.” That e-mail enclosed
                                                                       an unsigned letter (the “12 July Letter”) providing a list of grievances in
                                                                       connection with GGAM’s performance under the MSA.

                             33.                                       On 22 July 2013, Ms. E Occeña (Chief Financial Officer of Respondents and
                                                                       PMTC, as well as the Treasurer, Executive Officer, and former Director of
                                                                       Bloomberry Resorts Corp.) requested that the GGAM principals meet with her
                                                                       “to discuss the disengagement of GGAM”.

                             34.                                       On 12 September 2013, the GGAM received a Notice of Termination of the
                                                                       MSA (“Notice of Termination”) which was to be effective that night at
                                                                       midnight.7

                             35.                                       On 12 September 2013, GGAM submitted a Notice of Arbitration in
                                                                       accordance with Clause 19.2 of the MSA and Article 3 of the UNCITRAL
                                                                       Rules.

                                                                                        (a) In the Notice, GGAM requested arbitration of its claims against the
                                                                                            Owners “aris[ing] out of or related to the MSA” pursuant to Clause
                                                                                            19.2(a) of the MSA.

                                                                                        (b) After the alleged wrongful termination of 12 September 2013, GGAM
                                                                                            says it “began contemplating a complete severing of its relationship to
                                                                                            Solaire, including a sale of its equity stake in the Facilities” since it “had
                                                                                            (and has) no reason to remain an investor in a company whose interests
                                                                                            were expressly adverse to GGAM’s. Moreover, with no ability to
                                                                                            participate in the management and operations of Solaire, GGAM could
                                                                                            no longer influence the future profitability and success of the enterprise.
                                                                                            As a result, GGAM sought to liquidate its equity position in the Project,
                                                                                            and reallocate its resources to other opportunities through which GGAM
                                                                                            could ensure a more certain return via GGAM’s active involvement” (at
                                                                                            [102] of Claimant’s Interim Request).

                             36.                                       On 12 October 2013, Respondents served on GGAM their Response to Notice
                                                                       of Arbitration (“Response”).

                                                                                        (a) At [7.3] of the Respondents’ Response, the Respondents “reserve the
                                                                                            right to claim against the 921,184,056 shares in Bloomberry Resorts


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
7
         CE-23.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             12	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 14 of 43
	  


                                                                                                                      Corporation that were granted under an option provided under Clause
                                                                                                                      18.3 of the MSA”.

                             37.                                       On 11 November 2013, GGAM submitted its Defence to Respondents’
                                                                       Counterclaims (“Defence”).

                             38.                                       In January 2013, GGAM selected Credit Suisse, Deutsche Bank and Cantor
                                                                       Fitzgerald (the “Banks”) to execute a block trade of the Shares.

                             39.                                       On 13 January 2014, the Banks commenced a confidential “wall-cross”
                                                                       exercise with certain key institutional buy-side investors to create anchor orders
                                                                       and deal momentum.

                             40.                                       On 15 January 2014, the Banks formally launched the deal, resulting in over
                                                                       50 accounts subscribing for all of the shares at a price of Php 8.05/share.8

                             41.                                       On 15 January 2014, BRC wrote to the Philippines Stock Exchange (“PSE”) 9
                                                                       to request that the PSE voluntarily suspend trading in all BRC shares for one
                                                                       week (from 16 January 2014 to 23 January 2014).

                             42.                                       On 15 January 2014, the PSE, in reliance upon BRC’s letter and before
                                                                       receiving any additional information, approved the suspension of trading of
                                                                       BRC shares effective as of 16 January 2014.10

                             43.                                       On 16 January 2014, GGAM submitted a letter to the President of the PSE
                                                                       requesting that the PSE lift the suspension and allow trading to continue.11

                             44.                                       On 17 January 2014, the Respondents and PMHI (“Philippine Petitioners”)
                                                                       filed with the Regional Trial Court of the National Capital Judicial Region (the
                                                                       “Philippine Court”) an Urgent Petition for Issuance of Interim Measures of
                                                                       Protection (see Exhibit 7). This Petition included a request for a Temporary
                                                                       Order of Protection (“TOP”) against GGAM Philippines, Deutsche Regis
                                                                       Partners, Inc., the PSE, and various John Does.

                             45.                                       On 17 January 2014, Bloomberry Resorts Corp. disclosed to the PSE that the
                                                                       Philippine Petitioners had filed a Petition with the Philippine Court seeking the
                                                                       issuance of a writ of preliminary attachment and a writ of preliminary
                                                                       injunction over the GGAM Shares.12


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
8
  Weidner’s Witness Statement, at [37].
9
  CE-9.
10
   CE-10.
11
   CE-11.
12
   CE-13.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             13	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 15 of 43
	  


                             46.                                       Later that day (17 January 2014), upon “a careful review of the available
                                                                       information presented to the Exchange” which included GGAM’s 16 January
                                                                       2014 letter emphasizing its absolute ownership of the Shares and BRC’s 17
                                                                       January 2014 response, the PSE lifted the trading suspension in BRC shares.13

                             47.                                       On 20 January 2014, the PSE received the Philippine Court’s order
                                                                       “restraining the disposition of the GGAM Shares for a 20-day period, effective
                                                                       immediately” (the “First Philippine Court Order”).

                             48.                                       On the same day, 20 January 2014, in a letter to GGAM,14 the PSE described
                                                                       its review of the Parties’ correspondence and clarified its 17 January 2014
                                                                       decision to lift the trading suspension as follows.

                                                                       Based on subsequent letters sent by [Bloomberry Resorts Corp.], the Exchange
                                                                       found that the dispute subject of the arbitration proceeding is an intracorporate
                                                                       dispute and that the voluntary trading suspension effectively prevents the
                                                                       prospective sale of the GGAM Shares in anticipation of a favorable ruling in
                                                                       the arbitration proceeding. Moreover, while [Bloomberry Resorts Corp.’s] real
                                                                       interest lay only with preventing the disposition of the GGAM Shares, the
                                                                       suspension of the trading of all of [the Bloomberry Resorts Corp.’s] shares
                                                                       stands to prejudice the interests of [the Bloomberry Resorts Corp.’s]
                                                                       shareholders as well as the investing public.

                                                                       The PSE also referred to the Philippine Court’s Order and stated that, despite its
                                                                       decision of 17 January 2014 to lift the voluntary trading suspension, the PSE
                                                                       took the position that “the GGAM Shares cannot be disposed of over the
                                                                       Exchange for a 20-day period as directed by the order of the [Philippine
                                                                       Court]”.

                             49.                                       On 25 February 2014, the Philippine Court ordered that “a writ of preliminary
                                                                       attachment is… to attach to the 921,184,056 shares of Bloomberry Resorts
                                                                       Corp.” and that GGAM was “restrained from disposing of, or facilitating,
                                                                       allowing, implementing and completing the sale or transfer of any of the
                                                                       92i,l84,056 shares” (the “Second Philippine Court Order”).15

                             50.                                       On 27 February 2014 the Philippine Court issued a Writ of Attachment and a
                                                                       Writ of Preliminary Injunction (the “Philippine Court Injunction”).16

                             51.                                       On 11 March 2014, GGAM timely submitted a Petition for Review on
                                                                       Certiorari to the Philippine Court of Appeals (the “Petition”).17 In its Petition,
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
13
   CE-12.
14
   CE-101.
15
   CE-14.
16
   CE-17 and CE-18.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             14	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 16 of 43
	  


                                                                      GGAM sought reversal of the Philippine Court Injunction. GGAM’s Petition is
                                                                      currently pending in the Second Division of the Court of Appeals.

                             52.                                      On 28 March 2014, this Tribunal was constituted.

                             53.                                      On 14 April 2014, the Claimants filed a Request for Interim Measures of
                                                                      Protection dated 14 April 2014 (the “Claimants’ Interim Request”).

                             54.                                      This was followed by the events described in paragraphs 13-17 and 21-23
                                                                      above.

                             55.                                      Following the Interim Measures Hearing, Counsel were to respond to some of
                                                                      the Tribunal’s questions raised at the Hearing and in respect of which Counsel
                                                                      needed more time to provide a comprehensive response. These questions are as
                                                                      follows.18

                                                                                        (a) What is the source of the jurisdictional power of this Tribunal to make an
                                                                                            order in the ultimate merits stage for restitution of the Shares in favor of
                                                                                            someone who is not a party to this arbitration?

                                                                                        (b) Assuming that the Claimants were permitted to sell the Shares, whether
                                                                                            the Claimants are allowed to take the proceeds out completely or whether
                                                                                            the Claimants have hold on to some proceeds as security?

                                                                                        (c) Assuming that the Respondents prevailed in the present interim measures
                                                                                            application, what security, if any, should the Respondents be required to
                                                                                            post?

                                                                                        (d) Assuming that the Tribunal were to modify or rescind the Second
                                                                                            Philippine Court Order in any way, how should the Tribunal’s Order be
                                                                                            drafted so that the relevant Philippine Court would recognise the
                                                                                            Tribunal’s Order?

                                                                                        (e) What textbook(s) on Philippine Contract Law do the Parties (whether
                                                                                            individually or jointly) recommend?

                             56.                                       Accordingly, on 29 October 2014, the Claimants sent under cover of an email
                                                                       of the same date a letter dated 28 October 2014 (“Claimants’ 29 October
                                                                       Letter”), while Respondents sent under cover of an email of the same date a
                                                                       letter dated (probably erroneously) 6 October 2014 (“Respondents’ 29
                                                                       October Letter”), each of which was meant to be in response to the Tribunal’s
                                                                       questions above.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
17
              CE-16.
18
              T-653/6-11; T-659/3 to T-661/4; T-674/2 to T-675/13; T-704/25 to T-705/9.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          15	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 17 of 43
	  



       57.   On 30 October 2014, the Claimants sent a letter to the Tribunal (“Claimants’
             30 October Letter”) to strike the Respondents’ 29 October Letter from the
             record.

       58.   This was followed by a letter from the Respondents dated 31 October 2014
             (“Respondents’ 31 October Letter”) which repeated the Respondents’ request
             that the Claimants’ request for interim measures be denied.

       59.   On the same date, the Claimants then sent a letter in reply (“Claimants’ 31
             October Letter”).

       60.   The Tribunal decided, following this exchange of letters, that the “Respondent's
             submissions repeat what has already been submitted before or during the
             hearing. However, if Claimants think there is some new argument raised in
             those submissions, then Claimants make seek leave from the Tribunal to reply
             to them after Claimants identified those arguments which they consider to be
             new.” The Tribunal’s decision was conveyed to the Parties by way of an email
             dated 1 November 2014 (the “Tribunal’s 1 November Email”).

       61.   On 5 November 2014, the Respondents sent a letter to the Tribunal
             (“Respondents’ 5 November Letter”) under cover of an email of the same
             date, responding to the Claimants’ Philippine Counsel’s proposal of Hector S.
             De Leon’s Comments and Cases on Obligations and Contracts, 2014 ed. as a
             Philippine law textbook which would assist the Tribunal. The Respondents’
             Philippine counsel counter-proposed a textbook by Desiderio P. Jurado entitled
             Comments and Jurisprudence on Obligations and Contracts, 2010, 12th ed.

       62.   The Tribunal subsequently acquired a copy of each book proposed by both the
             Claimants and the Respondents.

       63.   On 5 November 2014, the Respondents sent a letter to the Tribunal
             (“Respondents’ Second 5 November Letter”) under cover of an email of the
             same date providing a chronology of events.

       64.   Claimants’ Counsel responded to this by way of an email dated 5 November
             2014 requesting that the Tribunal deem the record of the Hearing closed.

       65.   On 12 November 2014, the Claimants sent a letter to the Tribunal
             (“Claimants’ 12 November Letter”) under cover of an email of the same date,
             seeking to bring to the Tribunal’s attention a top-up offering involving a
             placement of 435 million BRC Shares, as well as a fall in the market price of
             those Shares.




DMSLIBRARY01:24477449.2                                                                         16	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 18 of 43
	  


       66.   In response, on 17 November 2014, the Respondents sent a letter to the
             Tribunal (“Claimants’ 12 November Letter”) setting out (amongst other
             things) the Respondents’ position in respect of the top-up placement.

       67.   The Tribunal has carefully considered the Parties’ answers to the Tribunal’s
             questions arising out of the Hearing, and has also carefully considered the
             Parties’ submissions and evidence in respect of the top-up offering. Out of an
             abundance of caution, the Tribunal states that even if it had not considered the
             Parties’ submissions and evidence in respect of the top-up offering, it would
             have arrived at the same conclusion.



	  

	                                 	  




DMSLIBRARY01:24477449.2                                                                         17	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 19 of 43
	  


Relief	  Sought	  by	  Parties	  

Claimants’	  Relief	  Sought	  

                             68.                                       Claimants request that this Tribunal issue an order (and partial award, if
                                                                       needed) that, pending a final determination on the merits in this Arbitration:19

                                                                                        (a) Restores the Parties to the status quo ante as of January 15, 2014, when
                                                                                            Bloomberry began to wrongfully interfere with the sale of all of
                                                                                            GGAM’s Shares;

                                                                                        (b) Declares that GGAM has full legal and beneficial ownership of the
                                                                                            921,184,056 shares in Bloomberry Resorts Corp. (“GGAM’s Shares”)
                                                                                            free and clear of any claims, liens or encumbrances by the Philippine
                                                                                            Petitioners;

                                                                                        (c) Directs the Philippine Petitioners and their affiliates to publicly disclose
                                                                                            to the Philippines Stock Exchange and otherwise the declaration set forth
                                                                                            in (b) immediately above;

                                                                                        (d) Permits GGAM to sell all of GGAM’s Shares pending a final award by
                                                                                            this Tribunal;

                                                                                        (e) Enjoins the Philippine Petitioners and their affiliates from taking any
                                                                                            actions that would interfere with or prevent any sale of GGAM’s Shares;

                                                                                        (f) Permits and directs the Philippine Petitioners and their affiliates and
                                                                                            GGAM to execute such documents and to do any such other things as are
                                                                                            necessary or appropriate to implement this Tribunal’s order; and

                                                                                        (g) Awards GGAM reasonable attorneys’ fees, costs and expenses, including
                                                                                            its share of the fees and costs paid to this tribunal, expert witness fees,
                                                                                            compensation for in-house counsel, and all other fees and expenses
                                                                                            incurred in connection with the arbitration in accordance with Clause
                                                                                            19.2(h) of the MSA and Section 11.9(b)(viii) of the EOA.

                             69.                                       The Claimants also request such further and other relief as the Tribunal
                                                                       determines is appropriate.

                             70.                                       As a preliminary matter, the Tribunal observes that, of all the relief that the
                                                                       Claimants seek, only sub-paragraphs (a) and (d) can be considered provisional
                                                                       measures properly so called – and on closer scrutiny, (d) follows from (a),

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
19
              [230] Claimants’ Request.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             18	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 20 of 43
	  


                                                                       should the Tribunal be persuaded on the relevant facts and law that it is
                                                                       appropriate to grant the relief sought in sub-paragraph (a). In effect, the
                                                                       Claimants are responding to the Respondents’ application before the Philippine
                                                                       Court, and opposing the terms of the Second Philippine Court Order – albeit
                                                                       before this Tribunal, now that this Tribunal is duly constituted.

                             71.                                       The Tribunal also emphasises that, since it is only considering an interim
                                                                       measures application, it will not make any declaration as to the legal and
                                                                       beneficial ownership of the Shares at this stage (and nothing herein should be
                                                                       construed as making any declaration to that effect), but will permit Parties to
                                                                       ventilate their respective ownership claims over the Shares at the merits
                                                                       hearing.

Respondents’	  Relief	  Sought	  

                             72.                                       The Respondents have requested that the Tribunal:

                                                                                        (a) Deny the Claimants’ Application;20 and

                                                                                        (b) Award the Respondents costs for the fees and expenses it incurred in
                                                                                            responding to the Claimants’ request.21


	                                                                                                                                                                                                                                          	  




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
20
              [30] Respondent’s Opposition.
21
              [93] Respondent’s Opposition.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             19	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 21 of 43
	  


The	  Parties’	  Arguments	  

       73.   The Tribunal summarises the Parties’ arguments below. The Tribunal has
             carefully considered the Parties’ submissions, witness statements and exhibits
             listed at paragraph 19 above. The Tribunal has also considered the Parties’
             submissions during the Interim Measures Hearing (as well as any exhibits
             adduced at the Hearing). When the Tribunal has not summarised an argument
             that either or both Parties may have made, the Tribunal has nevertheless
             considered the argument, but decided that it is not relevant (or helpful) to its
             decision. For conciseness, the Tribunal may also summarise the Parties’
             arguments by reference to the paragraph or page numbers contained in the
             relevant document, exhibit, or submission by the Parties.

Claimants’	  Arguments	  

       74.   The Claimants’ arguments in support of their application are as follows.

Claimant	  Suffers	  Actual,	  Ongoing,	  and	  Irreparable	  Harm	  

       75.   The Claimants submit that “It is GGAM, not Respondents, that continues to
             suffer actual, ongoing, and irreparable harm as a result of Bloomberry’s
             wrongful freezing and attachment of GGAM’s Shares. Bloomberry should not
             be permitted to bootstrap its opportunistic use of the Philippines courts into an
             indefinite injunction and attachment of GGAM’s fundamental property rights”:
             [5(3)] Claimants' Reply; see also [3] and [10] of Claimant’s Interim Request..

       76.   The Claimants explain that they submit the Interim Request, “to prevent and
             mitigate the ongoing irreparable harm that Bloomberry continues to inflict
             upon GGAM as a result of the Philippine courts’ interim injunction and
             attachment”: [3] Claimants' Interim Request.

       77.   The Claimants assert that “The Philippine Petitioners’ allegations were
             designed to inflict, and did inflict, irreparable harm on GGAM’s right—
             publicly conceded by Mr. Razon—to its Shares”: [10] Claimants' Interim
             Request.

       78.   The Claimants argue that the Respondents are to bear the burden of showing
             irreparable harm under Article 26 of the UNCITRAL Rules, since “it is the
             Respondents’ action of obtaining provisional relief from the Philippine Court
             that forced GGAM to seek the Tribunal’s assistance in vacating that interim
             relief”: [118] Claimants’ Reply.




DMSLIBRARY01:24477449.2                                                                          20	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 22 of 43
	  


       79.   Claimants submit that there can be no harm to Respondents if the Shares were
             sold, since the Shares are not subject to any claims by Respondents. In support
             of this contention, the Claimants submit as follows.

               (a) Respondents’ contention in the Philippine courts that the Shares were
                   granted as part of the consideration for GGAM’s Services under the
                   MSA cannot be reconciled with the text, structure, and purpose of the
                   governing agreements—the MSA, the EOA, and the Participation
                   Agreement.

               (b) GGAM’s option under the EOA to purchase, for cash consideration, the
                   Shares (with concomitant rights defined by the Participation Agreement)
                   was entirely separate from Bloomberry’s obligation under the MSA to
                   make fee-based cash payments to GGAM for Services.

               (c) GGAM’s Option was instead designed so that GGAM would be not
                   merely a service provider, but a co-owner of the Project, whose interests
                   were directly aligned with the Owner and other investors in Bloomberry
                   Resorts Corp (at [113] of Claimants' Interim Request).

               (d) Respondents have repeatedly acknowledged – both before and after this
                   dispute arose – that GGAM’s ownership of the Shares was absolute.
                   Respondents’ contention that they are entitled to rescind the MSA,
                   essential to the theory of their claim, is similarly belied by their own
                   statements and actions and lacks any basis in law. Respondents’ recently
                   concocted and litigation-driven assertions of fraud are belated inventions
                   that are inherently implausible and factually unsupported (at [114] of
                   Claimants' Interim Request).

       80.   Claimants also submit at [115] of their Interim Request that “[b]arring the sale
             deprives GGAM of the rightful use of its own property, forces GGAM to forgo
             alternative economic opportunities, and ties the fate of GGAM’s capital to
             people who have baselessly thrown it out. To force GGAM to hold the stock
             that it owns until a final award in this Arbitration constitutes an ongoing
             violation of GGAM’s fundamental property rights”.

Harm	  to	  Claimants	  substantially	  outweighs	  likely	  harm	  to	  Respondents	  	  

       81.   The Claimants’ position is that, even if Respondents were to succeed in this
             arbitration, the express terms of the MSA and applicable law (i.e., Philippine
             Law) limit those damages to an amount (US$3.5 million) that is a small fraction
             (less than 1.8%) of the overall value of the Shares (valued at over US$202
             million as at 11 April 2014). These figures were calculated as follows:




DMSLIBRARY01:24477449.2                                                                                21	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 23 of 43
	  


                (a) Respondents terminated                    the     MSA         on     grounds        of     alleged
                    mismanagement.

                (b) Clause 12.3(b) of the MSA (“Clause 12.3(b)”) limits GGAM’s liability
                    under the MSA to the amount of fees that GGAM has received during
                    the Term. Clause 12.3(b) provides as follows.

                      The liability of GGAM to the Owner shall in no event exceed the total
                      amount of fees that GGAM has received during the Term that such
                      liability is incurred under this Agreement, provided that this limit shall
                      not apply where the liability in question is incurred as a result of the
                      willful misconduct of GGAM.

                      [emphasis added.]

                (c) The amount of fees that GGAM was to receive was “no more than
                    US$3.5 million” (at [195] of Claimant’s Interim Request).

                (d) Claimants argue that the limitation found in Clause 12.3(b) applies.

                (e) The final figure above (for the value of the Shares) is calculated as
                    follows. 921,184,056 Shares x Php 9.78 (BLOOM Close Price as of
                    April 11, 2014) = Php 9,009,180,068, then converted to U.S. Dollars
                    based on an exchange rate of Php 44.3823 to US$1 as of April 11, 2014.

       82.   The Claimants submit that, accordingly, what the Respondents are entitled to
             (assuming they succeed) is utterly disproportionate viz. the value of the
             Claimants’ shares. On the Claimants’ case, the balance is simply between the
             loss of use of US$202 million vs. securing US$3.5 million in order to prevent
             the Respondents’ damages award (if any) from becoming merely illusory.

       83.   According to the Claimants, any harm that the Respondents might ultimately
             experience following GGAM’s sale of the Shares would be adequately
             remedied by an award of damages to Respondents. Further, any potential harm
             to the Respondents from the sale of the Shares is remote, negligible, and not
             imminent, because the Respondents possess no legitimate claim of entitlement
             or attachment of the Shares. In contrast, the harm caused to GGAM is certain,
             on-going, and not adequately reparable by an award of damages.

There	  is	  a	  reasonable	  possibility	  that	  Claimants	  will	  succeed	  on	  the	  merits	  of	  the	  
claim	  

       84.   At [14(1)] of the Claimants' Interim Request, the Claimants submit that “[t]o
             satisfy the legal standard under which the Tribunal should grant interim relief,



DMSLIBRARY01:24477449.2                                                                                                         22	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 24 of 43
	  


             GGAM only needs to establish a reasonable possibility of success on the merits
             of its claim that it has unencumbered ownership of the shares and is entitled to
             sell them. GGAM easily meets that test.” The Claimants proceed to argue that
             this result follows based on (a) the text and structure of the MSA and the EOA;
             (b) the Parties’ pre-contractual negotiations; and (c) the Parties’ post-
             contractual conduct (see, generally, Claimants’ Reply, and in particular,
             paragraphs 11, 12, 14, 15, 18, 20-28, 32, 34, 38-44, 68, and 69).

Respondents’	  Arguments	  

       85.   The Respondents’ arguments in support of their opposition are as follows.

Claimants	  have	  not	  demonstrated	  actual,	  irreparable,	  or	  substantial	  harm	  	  

       86.   In respect of the need to show “irreparable harm”, Respondents submit that
             “Claimants have never alleged that their purported harms are not remediable
             by an award of damages. In their Notice of Arbitration, Claimants seek only
             orders from the Tribunal for payment of damages. The fact that Claimants seek
             only monetary damages is fatal to their Application because any alleged
             damage, if proven, would be compensated by monetary damages in an ultimate
             award. As such, Claimants fall squarely within the pronouncements made by
             the Plama tribunal, meaning that, even if the Tribunal ultimately decides that
             the injunction and attachment ordered by the Philippine Court was ordered in
             error, any harm Claimants have suffered would, by definition, be reparable by
             money damages”: [39] Respondents' Opposition.

       87.   According to the Respondents, the Claimants can seek any money damages
             awarded to them from the following sources:

               (a) the Php 800 million bond (over US$18 million) Bloomberry posted in
                   accordance with the Philippine Court Order; and

               (b) the assets of Bloomberry and Sureste (namely, the fully operational
                   Solaire Resort & Casino).

       88.   Respondents observe that the injunction against the sale of the Shares has
             resulted in Claimants reaping a US$68 million profit, since the price of the
             Shares had rose since January 2014 (which was when the Claimants sought to
             sell the Shares). Claimants are unable to show any loss, let alone irreparable
             harm.

It	  is	  Respondents	  who	  will	  suffer	  irreparably	  harm	  if	  Claimants’	  Interim	  Measures	  
Request	  is	  granted	  




DMSLIBRARY01:24477449.2                                                                                                  23	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 25 of 43
	  


       89.   First, Respondents' claim that, if GGAM is permitted to sell the Shares now,
             Bloomberry will be irreparably harmed since “the Shares, as a block, have a
             unique value to Bloomberry that cannot be compensated by a monetary
             award”: [18], [29], [45] of Respondents' Opposition, citing S. Davidoff
             Solomon’s Expert Report at [47]-[51], and [53].

       90.   Respondents explain that, if Bloomberry decides in the future to retain another
             management services company for the Solaire Resort & Casino, it would like to
             be able to offer a similar block as incentive and compensation for the new
             company; to permit the Claimants to sell the entire block which has this unique
             value would prevent Respondents from being able to offer such an incentive,
             which does not have the same value as a monetary offer alone.

       91.   According to Respondents, the value of the Shares as a block would also affect
             the corporate governance of BRC: [14] Respondents’ Surreply; Solomon
             Opinion at [51] (“this block would provide greater economic incentives to the
             controlling shareholder to take actions beneficial to the company.”) In this
             respect Respondents argue that not only would the loss of the block would
             impede the ability of the controlling shareholder to take actions beneficial to the
             company, thereby causing harm to BRC, but there is a distinct possibility that
             BRC’s board could be deadlocked if the holder of the 8.7% block of Shares
             colludes with other minority shareholders.

       92.   Second, the Respondents affirm that it is “undisputed that Claimants are shell
             companies, and the Shares are their only assets in the Philippines. If Claimants
             are permitted to sell the Shares, their only assets will have fled the jurisdiction
             and they will be unable to satisfy any judgment for damages awarded in
             Bloomberry’s favour”: [18] of Respondents' Opposition. On the other hand, the
             Respondents argue that Bloomberry has substantial and stationary assets—
             including the fully operating Solaire Resort & Casino—that can satisfy the
             Claimants’ future harm (if any). Bloomberry already has paid a substantial
             bond in the amount of Php 800 million (over US$18 million) to demonstrate its
             ability and willingness to remedy Claimants’ harm, if required to do so: [20]
             Respondent’s Opposition; and RE-12.

       93.   Third, the Respondents claim that the sale of the Shares would destroy the
             subject matter of this arbitration. Specifically, Bloomberry’s Counterclaim,
             which will be filed on December 7, 2014, will seek rescission of the MSA and
             restitution of the Shares, due to GGAM’s material and wilful breach of the
             MSA. A sale of the Shares—the subject of Bloomberry’s Counterclaim—would
             thus deprive the Tribunal of its effective and actual jurisdiction over the
             substance of the Parties’ dispute and deny the Tribunal its remedial authority:
             [27]-[28] Respondent’s Opposition.




DMSLIBRARY01:24477449.2                                                                            24	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 26 of 43
	  


               (a) By its very nature, the remedy that Bloomberry seeks— restitution—is
                   incapable of monetary compensation. As will be explained in more detail
                   below, and with greater detail in Bloomberry’s counterclaim,
                   Bloomberry has a claim to the Shares: [44] Respondent’s Opposition.

               (b) In the first draft of the MSA, the option to purchase 10% of
                   Bloomberry’s shares and the sliding fee structure were both located in a
                   section titled “Fees”: [52] Respondents’ Opposition.

               (c) Respondents acknowledge that while “a right to purchase shares is not
                   literally a “fee,” this draft demonstrates that from the beginning of the
                   Parties’ relationship, the principals understood that the Shares would
                   function as compensation for GGAM’s performance under the MSA as a
                   “partner.”: footnote 79, [52] Respondent’s Opposition, and RE-2).

               (d) Respondents deny GGAM’s assertions that “from inception” and
                   “throughout the negotiations,” GGAM’s performance was separate and
                   distinct from the equity option.

Harm	  to	  Respondents	  will	  outweigh	  harm	  to	  Claimants	  

       94.   Respondents submit that they will, in their Statement of Defense and
             Counterclaim due on 7 December 2014, demonstrate Claimants’ wilful and
             substantial breach of its obligations under the MSA. Accordingly, Claimants
             cannot rely on the limitation clause contained at clause 12(3)(b) of the MSA.

There	  is	  no	  reasonable	  possibility	  that	  the	  requesting	  party,	  GGAM,	  will	  succeed	  on	  
the	  merits	  of	  the	  claim	  

       95.   Respondents argue that, if the Tribunal finds that Claimants are in breach of the
             MSA, the Tribunal can order rescission of the EOA, and, accordingly, can order
             restitution of the Shares. Since this remedy is open to the Respondents on their
             to-be-pleaded case, the Tribunal should not permit Claimants to sell those
             shares. This argument is developed as follows:

               (a) First, the MSA and EOA must be interpreted together, as one transaction,
                   but physically separated into two documents executed on 9 September
                   2011 and 16 April 2012 respectively. Crucially, the EOA formed part of
                   the Claimants’ compensation under the MSA.

               (b) Second, the Respondents are entitled to rescission for breaches of (or
                   non-compliance with) the terms of the MSA.




DMSLIBRARY01:24477449.2                                                                                                       25	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 27 of 43
	  


               (c) Third, the facts disclose substantial breaches of the terms of the MSA by
                   Claimants.

               (d) Accordingly, the Respondents are entitled to rescind the agreement with
                   the Claimants – including the EOA – since the EOA is part of a single
                   agreement between Parties.

       96.   GGAM’s alleged admissions that they did not have Guest Data, or operating
             policies, systems and procedures indicate that GGAM committed causal fraud,
             thereby making the obligations under the MSA, including the grant of the
             equity option, annullable or voidable: [70] Respondents’ Opposition.

       97.   Finally, the Respondents proceed to argue that this result (i.e., rescission of the
             EOA) follows from (a) the text and structure of the MSA and the EOA; (b) the
             Parties’ pre-contractual negotiations; and (c) the Parties’ post-contractual
             conduct (see, generally, Respondents’ Opposition, and in particular, paragraphs
             54-56, 61, 72, 74ff, and Respondents’ Surreply at paragraphs 6 and 39).


	                                  	  




DMSLIBRARY01:24477449.2                                                                            26	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 28 of 43
	  


The	  Tribunal’s	  Reasoning	  

The	  Unusual	  Procedural	  Posture	  and	  the	  Procedural	  History	  of	  the	  
Present	  Proceedings	  	  

                             98.                                       The Tribunal observes that the present application before it, in which the
                                                                       Claimants are seeking a remedy that is not usually sought as an interim
                                                                       measure, arises from the procedural history of the case, which the Tribunal
                                                                       recalls (in pertinent part) as follows:

                                                                                        (a) On 17 January 2014, before the Tribunal was constituted, and, while the
                                                                                            co-Arbitrators were conferring with each other and with their respective
                                                                                            Parties on the appointment of the Chair, the Respondents and PMHI (the
                                                                                            Philippine Petitioners) filed with the Philippine Court an Urgent Petition
                                                                                            for Issuance of Interim Measures of Protection.22 This Petition included a
                                                                                            request for a Temporary Order of Protection (“TOP”) against GGAM
                                                                                            Philippines, Deutsche Regis Partners, Inc., the PSE, and various John
                                                                                            Does.

                                                                                        (b) On 25 February 2014, again before the Tribunal was constituted, and
                                                                                            while the co-Arbitrators were conferring with each other and with their
                                                                                            respective Parties on the Chair, the Philippine Court ordered that “a writ
                                                                                            of preliminary attachment is… to attach to the 921,184,056 shares of
                                                                                            Bloomberry Resorts Corp.” and that GGAM was “restrained from
                                                                                            disposing of, or facilitating, allowing, implementing and completing the
                                                                                            sale or transfer of any of the 921,184,056 shares” (the “Second
                                                                                            Philippine Court Order”).23

                                                                                        (c) On 29 March 2014, the third arbitrator, Dr Andrés Rigo Sureda, was
                                                                                            appointed by the Parties following negotiations between the Parties.

The	  Burden	  of	  Proof	  of	  each	  Party	  

                             99.                                       The Second Philippine Court Order contained the following statements, which
                                                                       the Tribunal quotes extensively to provide the context in which the important
                                                                       statements appear (with added emphasis by the Tribunal).

                                                                                        (a) “The sole issue for resolution in the instant Petition is whether or not the
                                                                                            Petitioners are entitled to interim measures of protection under the
                                                                                            Special ADR Rules”.24

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
22
   CE-7.
23
   CE-14.
24
   JCB-57, p. 5.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             27	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 29 of 43
	  



                                                                                        (b) “To be clear, the instant case is specifically governed by the Special
                                                                                            ADR Rules”.25

                                                                                        (c) “At this point, this Court holds that whether the MSA was terminated or
                                                                                            rescinded is a question which should be resolved by the arbitral tribunal.
                                                                                            … To emphasize, the merit of the respective claims of Respondent GGAM
                                                                                            on the one hand, and Petitioners [Bloomberry Hotels] and [Sureste] on
                                                                                            the other, in the arbitration proceedings in Singapore shall not be
                                                                                            discussed by this Court as it has no jurisdiction to pass over said claims.
                                                                                            Thus, based on this point as well, this Court shall refrain from discussing
                                                                                            the issue of fraud allegedly committed by Respondent GGAM which
                                                                                            induced Petitioners [Bloomberry Hotels] and [Sureste] to enter into the
                                                                                            MSA”.26

                                                                                        (d) “This Court would like to point out that no prejudice could be caused
                                                                                            against [Claimants] by these interim measures of protection. For one,
                                                                                            these interim measures of protection may be modified, amended,
                                                                                            revised or revoked by the arbitral tribunal once the same has been
                                                                                            constituted… These interim measures of protection are issued without
                                                                                            prejudice to the subsequent grant, modification, amendment, revision
                                                                                            or revocation by the arbitral tribunal in Singapore, once the same is
                                                                                            duly constituted”.27

                             100. It is clear to this Tribunal that the Philippine Court approached the “sole issue”
                                  before it, and granted the relief that it granted, on a ‘holding-the-ring’ basis –
                                  i.e., to preserve the status quo ante so that the determination of any issue within
                                  the Tribunal’s purview could be determined by this Tribunal. Indeed, the
                                  jurisdiction of the Philippine Court seems to have been limited to such
                                  temporary relief.

                             101. Accordingly, the Second Philippine Court Order arises from the fact that this
                                  Tribunal was not yet constituted, and the Philippine Court was simply ‘holding
                                  the ring’ – i.e., preventing any substantive change in each side’s position – prior
                                  to the Tribunal’s constitution. To this extent, the Court was clearly acting
                                  within its proper jurisdiction. However, the Philippine Court clearly anticipated
                                  that its Order (which simply held the status quo ante until the Tribunal was
                                  constituted) could be “modified, amended, revised or revoked by the arbitral
                                  tribunal [emphasis added]” once this Tribunal was constituted. There can
                                  therefore be no doubt that the Second Philippine Court Order does not bind this


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
25
   JCB-57, p. 8.
26
   JCB-57, p. 7.
27
   JCB-57, p 10.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             28	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 30 of 43
	  


                                                                       Tribunal. The Second Philippine Court Order only bound the Parties in so far
                                                                       as this Tribunal was not yet constituted and had not yet ruled on the issue.28

                             102. The Tribunal considers that the status quo ante is not the situation created by
                                  the Court Order but the more complex one of the situation that existed
                                  immediately before the Court Order but as temporarily modified by that Order.
                                  The word “temporarily” is important. The Court Order maintained the status
                                  quo by preventing the shares from being sold to a third party, but it also altered
                                  the status quo temporarily by preventing Claimants from making their own
                                  autonomous choices with respect to the shares. This then is the status quo
                                  addressed by the Tribunal.

                             103. Respondents suggest the Philippine Court Order is entitled to deference, but
                                  there is a distinction between “respect” (i.e., honouring) and “deference,” which
                                  implies special weight in decision-making. The Tribunal takes note of, and
                                  respects, the Second Philippine Court Order as being an action properly within
                                  the jurisdiction of the Court and covering the time period until the Tribunal was
                                  able to act. During that period it must be honoured. But the legal standards for
                                  the Court to act and for this Tribunal to act are different, and the facts put
                                  before the Court and this Tribunal are also different. Thus, the Tribunal cannot
                                  begin its analysis by either accepting or rejecting the Court's analysis. The
                                  Tribunal must perform its own analysis de novo based upon the facts put before
                                  it and the legal standards applicable to these proceedings. Thus, while respect is
                                  undoubtedly due to the Court and its decision within its sphere, that decision is
                                  not entitled to deference (i.e., special weight) by the Tribunal in making its
                                  decision.

                             104. This position is supported by the Second Philippine Court Order itself. While
                                  the wording of the Second Philippine Court Order did not state that the Order
                                  would automatically expire on the constitution of this Tribunal, nothing in the
                                  Order suggests that it should have any preclusive or presumptive effect such
                                  that this Tribunal’s powers in respect of that Order are limited or curtailed. On
                                  the contrary, “[t]hese interim measures of protection are issued without
                                  prejudice to the subsequent grant, modification, amendment, revision or
                                  revocation by the arbitral tribunal in Singapore, once the same is duly
                                  constituted [emphasis added]”.Thus, the existence of the Second Philippine
                                  Court Order is not, of itself, sufficient or persuasive evidence that it should be
                                  maintained even after the arbitral tribunal is duly constituted.

                             105. In short, the (unusual) procedural history of this case does not relieve any party
                                  from persuading this Tribunal of the need for interim relief. Accordingly, the
                                  Tribunal will proceed as follows.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
28
              Ibid.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             29	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 31 of 43
	  



               (a) The Tribunal will apply the legal requirements contained in Article 26(3)
                   of the UNCITRAL Rules 2010 to the Respondents’ case for maintaining
                   the Philippine Court injunction, which the Tribunal will treat as an
                   application for Interim Measures on the same terms as those found in the
                   Second Philippine Court Order.

               (b) Second, because of the unusual procedural posture in which the Second
                   Philippine Court Order has temporarily altered the pre-existing status
                   quo, the Tribunal will also analyse the Claimants’ case, which has a dual
                   nature in that it is in effect responsive to the Respondents’ request but it
                   also affirmatively seeks to change the situation created by the Court’s
                   Order. Thus, the Tribunal will also determine whether it is persuaded by
                   the Claimants’ case.

       106. These are, in essence, the Parties’ respective positions: the Respondents, while
            technically the respondents in opposing the Claimants’ Request, are in effect
            asking the Tribunal to grant them an Order preventing the Claimants from
            selling any of the Shares. Conversely, the Claimants, while technically the
            applicants in the present interim measures application, are in effect both
            responding to the Respondents’ actions in seeking interim relief before the
            Philippine Court but also asks to be relieved from all restrictions on their
            disposition of the Shares. The Tribunal notes, for completeness, that the
            Respondents’ application was taken in response to the Claimants’ attempt to
            sell the Shares, and the Tribunal emphasises that it is not suggesting that there
            was any impropriety on the part of either side in respect of the events leading to
            the present procedural posture. To the contrary, the Tribunal assumes the good
            faith of all parties before it and of the Philippine Court.

       107. The result of the current procedural posture, however, is that the Tribunal
            cannot start from either the position that the Second Philippine Court Order
            should remain and the Party opposing it has the burden of proving that it should
            be revoked; or that the Second Philippine Court Order should be revoked and
            the Party asking for it to remain should bear the entire burden of that request.
            In this unusual posture, both parties bear the burden of presenting evidence and
            persuading the tribunal of the correctness of their explicit and implicit
            affirmative propositions.

Application	  of	  UNCITRAL	  Rules	  2010	  to	  the	  Respondents’	  Position	  	  
The	  Applicable	  Test	  under	  the	  UNCITRAL	  Rules	  2010	  	  

       108. For ease of reference, the Tribunal quotes Article 26(3) of the UNCITRAL
            Rules 2010, which provides as follows (with emphasis added by the Tribunal).



DMSLIBRARY01:24477449.2                                                                           30	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 32 of 43
	  



                                                                       3. The party requesting an interim measure under paragraphs 2(a) to (c) shall
                                                                       satisfy the arbitral tribunal that:

                                                                       (a) Harm not adequately reparable by an award of damages is likely to result
                                                                       if the measure is not ordered, and such harm substantially outweighs the harm
                                                                       that is likely to result to the party against whom the measure is directed if the
                                                                       measure is granted; and

                                                                       (b) There is a reasonable possibility that the requesting party will succeed on
                                                                       the merits of the claim. The determination on this possibility shall not affect
                                                                       the discretion of the arbitral tribunal in making any subsequent
                                                                       determination.

                             109. The Tribunal emphasises that, given the interim nature of these proceedings, it
                                  has reviewed the evidence before it at this time, but it has well in mind that
                                  more evidence will be adduced by the Parties which could lead to greater or
                                  different insights, perspectives or conclusions. The Tribunal will continue to
                                  maintain an open mind on the merits until all evidence is adduced and all
                                  arguments heard and what follows does not pre-judge the merits of the Parties’
                                  substantive dispute.

                             110. As a preliminary matter, the Tribunal notes that Article 26(2)(a), read in the
                                  context of Article 26, permits the Tribunal to “grant… any temporary measure
                                  by which… maintain[s] or restore[s] the status quo pending determination of
                                  the dispute”. Accordingly, the Tribunal may grant the relief sought by
                                  Claimants at paragraph 230(a) of the Claimants’ Request.

                             111. As a preliminary statement of principle, the Tribunal observes that, in respect of
                                  a grant of injunctive relief, an applicant who seeks to enjoin the use of property
                                  that prima facie belongs to another must show, as a threshold matter, that:

                                                                                        (a) There is a reasonable possibility that the applicant seeking the injunction
                                                                                            will succeed on the merits of its claim29 in relation to the ownership of
                                                                                            the property30 which is the subject of the injunction (the “Proprietary
                                                                                            Argument”);

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
29
   Chapter 17: Provisional Relief in International Arbitration in Gary B. Born, INTERNATIONAL
COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International 2014), p. 2479.
30
   Chapter 17: Provisional Relief in International Arbitration in Gary B. Born, INTERNATIONAL
COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International 2014), p. 2440 (“the UNCITRAL
Rules are correctly understood as granting a tribunal the authority to issue any measures against a party
that it deems necessary for protective or conservatory purposes, provided only that these measures have
some connection to the contract, contractual or legal rights, property, requested relief, or other issues in
dispute have some connection to the contract, contractual or legal rights, property, requested relief, or
other issues in dispute”).


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             31	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 33 of 43
	  



                                                                                        (b) The applicants are likely to suffer substantial harm (based on the
                                                                                            Paushok interpretation of “harm not adequately reparable by an award of
                                                                                            damages”); and

                                                                                        (c) The balance of hardships favours the applicants.

                             112. However, in respect of the Respondents’ arguments that they may not be able to
                                  enforce an award for money damages against the Claimants, the Tribunal must
                                  be persuaded that the party against whom an injunction is sought is likely to
                                  dissipate its assets before the conclusion of the arbitration, or otherwise dispose
                                  of its assets either in an unlawful manner or in order to subvert the enforcement
                                  of the arbitral award (the “Dissipation Argument”).31

                             113. The Tribunal has reviewed the authorities submitted by the Parties in respect of
                                  their respective positions and, for conciseness and coherence, considers it
                                  appropriate to consider the authorities in respect of the following issues.

                                                                                        (a) First, for what purposes can the Tribunal order interim measures under
                                                                                            Article 26 of the UNCITRAL Rules 2010?

                                                                                        (b) Second, what is (or are) the relevant test(s) for the various limbs of
                                                                                            Article 26 of the UNCITRAL Rules 2010?

                             114. The question of who bears the burden of proof in respect of satisfying the
                                  Tribunal of the legal requirements under Article 26 of the UNCITRAL Rules
                                  2010 has been considered in the previous section.

                             115. The Tribunal discerns the following propositions from the authorities it has
                                  reviewed.

                             116. First, this Tribunal has the authority to issue an award of any interim -
                                  temporary- measures for the purposes of preserving the status quo ante and/or
                                  “provid[ing] a means of preserving assets out of which a subsequent award
                                  may be satisfied”.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
31
    “Due to the time gap between commencement of the proceedings and the substantive hearing, the
subject-matter or necessary evidence may disappear; by the time the final relief is to be granted
irreparable and noncompensatory harm may occur. One party may frustrate the rights of the other party
and make enforcement impossible by dissipating or placing beyond reach assets or the subject-matter in
issue.”: Chapter 23, INTERIM AND CONSERVATORY MEASURES Julian D. M. Lew; Loukas A. Mistelis; Stefan
Michael Kröll, p. 585 at [23-1] (RL-36); see also Chapter 17: Provisional Relief in International Arbitration
in Gary B. Born, INTERNATIONAL COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International
2014), p 2440, and footnote 86.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             32	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 34 of 43
	  


                             117. Second, the Tribunal notes that it is more common to award security for costs
                                  rather than security for damages. Indeed, “[a]s regards security for the
                                  damages that may be awarded, there is very little precedent for such an interim
                                  measure.”32

                             118. Third, the term “status quo ante” is not defined in the UNCITRAL Rules 2010.
                                  Few decisions or commentators carefully consider the question of what it
                                  means to preserve the “status quo.” In one case, the term “status quo” was
                                  interpreted to mean “the last peaceable state between the parties which
                                  preceded the present controversy.”33 For the Tribunal and (as stated earlier) the
                                  status quo ante is the status of the Shares immediately before the issuance of
                                  the Philippine Court's Order, but as temporarily altered by the Court Order.

                             119. Fourth, as a general observation, tribunals are slow (or reluctant) to order
                                  security for an underlying claim save where there is evidence that “a party has
                                  begun to, or appears likely to engage in, conduct that goes beyond the ordinary
                                  course of business, by attempting to dissipate assets, encumber assets, or grant
                                  preferential security to insiders” and “assuming that the other requirements for
                                  interim relief, including urgency, prima facie jurisdiction and balance of
                                  hardships, are satisfied” [emphasis added].34

                             120. Fifth, the appropriate test for “irreparable harm” is that substantial prejudice
                                  will be caused to the requesting party. 35 The possibility of monetary
                                  compensation is not sufficient in every case to bar a request for interim
                                  measures,36 since commercial losses can in principle be rectified by an award of
                                  damages, which means that almost any application for interim measures could
                                  be defeated.37 Two further points bear mention:

                                                                                        (a) If the making of a decision could await the final determination of the
                                                                                            parties' case, there is inherently no basis for seeking interim protection of
                                                                                            rights.38



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
32
   [26-71], Thomas H. Webster, HANDBOOK OF UNCITRAL ARBITRATION (2010).
33
    Chapter 17: Provisional Relief in International Arbitration in Gary B. Born, INTERNATIONAL
COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International 2014), p. 2486.
34
    Chapter 17: Provisional Relief in International Arbitration in Gary B. Born, INTERNATIONAL
COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International 2014), p. 2493.
35
    Chapter 17: Provisional Relief in International Arbitration in Gary B. Born, INTERNATIONAL
COMMERCIAL ARBITRATION, Second Edition (Kluwer Law International 2014), p. 2469ff.
36
    David D. Caron & Lee M. Caplan, THE UNCITRAL ARBITRATION RULES (2d. ed. 2013) (excerpts) p.
522 (RL-35); Paushok v. Mongolia, UNCITRAL, Order on Interim Measures, Sept. 2, 2008 (RL-13).
37
   Georgios Petrochilos, INTERIM MEASURES UNDER THE REVISED UNCITRAL ARBITRATION RULES, ASA
Bulletin, (2010, Volume 28 Issue 4) pp. 878, at 882 (CL-36).
38
   A Yesilirmak, PROVISIONAL MEASURES IN INTERNATIONAL COMMERCIAL ARBITRATION (The Hague: Kluwer
Law International, 2005) p. 178; ibid. at 881.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             33	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 35 of 43
	  


                                                                                        (b) The required degree of urgency is inevitably a subjective standard, and
                                                                                            calls for pragmatic judgement in all circumstances.39

                             121. Sixth, the balance of likely harms is a balance of hardships, and in determining
                                  the balance of hardships, the Tribunal must take into account the “central
                                  condition” of this test which requires that the “threat of possible harm from not
                                  granting the measures must… substantially outweigh the harm that the party
                                  against whom the measure is being sought will suffer from its issuance”. 40

Respondents’	  Case	  on	  Irreparable	  Harm,	  Balance	  of	  Harms,	  and	  Reasonable	  Prospect	  
of	  Success	  	  

                             122. Given the procedural posture of this case, it is not surprising that the
                                  Respondents spend much of their submissions showing how the Claimants have
                                  failed to satisfy the various legal and factual requirements of Article 26.

                             123. To the extent that the Respondents make a positive case in favour of
                                  maintaining the Second Philippine Court Order, the Respondents’ case, in the
                                  structure of Article 26, can be summarised as follows.

                                                                                        (a) The Shares, as a whole, have a unique value to the Respondents.
                                                                                            Accordingly, the sale of the Shares (which is inevitable if the Claimants
                                                                                            were not enjoined from doing so) would irreparably, if not substantially,
                                                                                            damage the Respondents, since it is very difficult (if at all possible) to re-
                                                                                            acquire this block of Shares (the Respondents’ “Proprietary
                                                                                            Argument”).

                                                                                        (b) Further, the Respondents would be irreparably harmed if the Claimants
                                                                                            were to sell the Shares, since the Claimants would then have no assets
                                                                                            from which they could meet their liabilities, should the Tribunal find
                                                                                            against them and award damages in favour of the Respondents. This
                                                                                            necessarily assumes either that (a) the proceeds from the sale of the
                                                                                            Shares would be too little to satisfy any award which this Tribunal may
                                                                                            make in the Respondents’ favour, or (b) that the Claimants would
                                                                                            dissipate the proceeds of sale (the “Dissipation Argument”).

Irreparable	  Harm:	  The	  Respondents’	  claim	  that	  the	  Shares	  have	  unique	  value	  and	  the	  
proprietary	  claim	  to	  the	  Shares	  	  



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
39
   Georgios Petrochilos, INTERIM MEASURES UNDER THE REVISED UNCITRAL ARBITRATION RULES, ASA
Bulletin, (2010, Volume 28 Issue 4) pp. 878, at 881 (CL-36).
40
   David D. Caron & Lee M. Caplan, THE UNCITRAL ARBITRATION RULES (2d. ed. 2013) (excerpts) p.
522 (RL-35).


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             34	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 36 of 43
	  


       124. The Respondents have argued that the shares as a block are of themselves of
            unique value to the Respondents The Tribunal, having regard to Professor
            Solomon’s Report, as well as Professor Solomon’s testimony during the
            hearing, are not convinced that the sale of the Shares would cause the
            Respondents irreparable harm. It should be noted that the Respondents are free
            to purchase the Shares from the Claimants at market value, if indeed the Shares
            (qua Shares) have a “unique” value. Moreover, as Professor Solomon seemed
            to acknowledge at the hearing, if the Shares have any unique value, then that
            value would be unique to Claimants as well as to Respondents. In any case the
            recent sale by Bloomberry of 435 million BRC shares contradicts the unique
            value argument of Respondents.

       125. The Tribunal further notes that, to the extent that the Respondents are also
            arguing that the proceeds of the sale should also belong to the Respondents
            (with a deduction for the price the Claimants paid for the Shares), then the
            Respondents are in effect seeking money damages from the Claimants. In any
            event, the Tribunal finds that the Shares do not have unique value beyond their
            monetary value, and therefore, any damage resulting from their sale can be
            compensated by money damages.

       126. The Proprietary Claim may be summarised as follows.

               (a) The MSA is to be rescinded because of the Claimants’ substantial
                   breaches of its terms.

               (b) Since the MSA contained a clause which granted the EOA (Clause 18.3),
                   rescission of the MSA would also mean the rescission of the EOA. This
                   result is to be obtained either by construing both contracts to be part of
                   the same contract, or construing Clause 18.3 as being the operative
                   clause which in law and fact granted the option.

               (c) Once the EOA is rescinded, it follows that the property that passed
                   pursuant to the EOA is also to be returned to the respective Parties; the
                   Grantor recovering the Shares, and the Grantee returning the Shares (and
                   recovering the amounts paid for those Shares).

       127. In respect of the Respondents’ Proprietary Claim, the Tribunal makes the
            following observations:

               (a) On the basis of the evidence and arguments submitted at this early stage,
                   the Tribunal is not convinced for the purposes of enjoining Shares
                   pursuant to Article 26 of the UNCITRAL Rules 2010 that the
                   Respondents themselves have a serious claim to the Shares which could
                   be subverted by the sale of those Shares.



DMSLIBRARY01:24477449.2                                                                         35	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 37 of 43
	  



                                                                                        (b) First, in respect of the identity of the party to whom the Shares could
                                                                                            possibly return (assuming that restitution were ordered), the Tribunal is
                                                                                            provisionally not convinced at this stage that either of the Respondents in
                                                                                            the present proceedings is the correct party to whom those Shares would
                                                                                            or could belong. If indeed restitution is found to be the appropriate
                                                                                            remedy, the Shares would, on the Respondents’ Experts’ own case,
                                                                                            revert to the entity in which they vested prior to their transfer.41 That
                                                                                            entity is PMTC.42 However, neither PMTC, nor its successor in interest,
                                                                                            PMHI, is a party to the present proceeding.

                                                                                        (c) The Tribunal is not persuaded, on the face of the record before it at this
                                                                                            time, that there is authority for the proposition (as the Respondents
                                                                                            argue) that “it's entirely possible as a legal matter that the Prime
                                                                                            Metroline entity is a beneficiary with respect to a Contract entered by its
                                                                                            prior subsidiaries, in that sense, the Shares could be restituted to Prime
                                                                                            Metroline, notwithstanding the fact that it's not a party”, and that “the
                                                                                            existence of a doctrine of privity of Contract doesn't negate the
                                                                                            possibility of restitution to a third party beneficiary, for example, of a
                                                                                            contract”.43 The threshold question before this Tribunal is whether or not
                                                                                            the Respondents are likely to suffer substantial harm if the Tribunal does
                                                                                            not make an Order on the same terms as the Second Philippine Court
                                                                                            Order.

                                                                                        (d) The Tribunal emphasises that it is not pre-judging any merits of this case,
                                                                                            which the Parties will have full opportunity to ventilate in their
                                                                                            submissions prior to and during the merits hearing. However, the
                                                                                            Tribunal must be convinced for the purposes of maintaining or ordering
                                                                                            an injunction against the Claimants’ Shares that it is likely that the
                                                                                            Respondents will suffer substantial harm. It is insufficient if the
                                                                                            Respondents show that a third party – say, Mr. Razon, or PMHI, or
                                                                                            PMTC – is likely to or even will certainly suffer irreparable harm, since
                                                                                            it is beyond this Tribunal’s remit to protect the rights of non-parties in
                                                                                            this arbitration.

                                                                                        (e) In all the circumstances, the Tribunal, without pre-judging the merits of
                                                                                            this claim, has not been presented with convincing evidence that the
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
41
   Justice Vitug’s Opinion, paragraph 54 (“[R]escission… has the effect of not merely terminating the
contract but abrogating it from the beginning and restoring the parties to their relative positions before the
said contract was entered into. Thus, assuming there is a substantial breach in the MSA for which BRHI
and SPI may rescind the said agreement, this doctrine supports the claim that the shares given as
consideration under the MSA, EOA and Participation Agreement may be recovered in order for the parties
to return to their original positions before the contract was made”).
42
   JCB-20 (in which PMTC is the “Grantor” of the Shares).
43
   T-day 3 148 line 15 - p. 149 line 8).


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             36	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 38 of 43
	  


                     Respondents themselves will suffer irreparable harm if they do not
                     receive the Shares. Accordingly, any harm arising from the sale of the
                     Shares would be suffered by the Grantor. The Tribunal has not been
                     shown evidence that the Respondents are the Grantor’s successors or
                     assigns.

                (f) In any event, the Tribunal notes that, even if the Respondents succeed at
                    the merits phase on their Proprietary Claim, the Respondents have not
                    persuaded the Tribunal that they are likely to suffer irreparable, or
                    substantial, harm. Should the Claimants sell the Shares, the Claimants
                    will simply have assets other than the Shares, such assets being of
                    equivalent value to the sale price of the Shares, and out of which the
                    Claimants can satisfy any award made against them (if at all).

       128. Accordingly, the Tribunal is not persuaded (and as a corollary, the Respondents
            have not satisfied the Tribunal) that the Respondents are likely to suffer
            irreparable or substantial harm if the Claimants were to sell the Shares.

Irreparable	  Harm:	  the	  Respondents’	  case	  on	  the	  possibility	  of	  dissipation	  of	  assets	  	  

       129. While the Tribunal’s decision in the previous section is sufficient to dispose of
            the Respondents’ case for making an Order in the same terms of the Second
            Philippine Court Order, the Tribunal will, for completeness, analyse the
            Respondents’ alternative case that they may suffer irreparable harm if the
            Claimants sell the Shares and (consequently) have no assets against which the
            Respondents can enforce an award in their favour (if any). This fact (of
            enforceability) goes toward the limbs of either irreparable harm or urgency.

       130. The Tribunal is not convinced by the Respondents’ arguments (on the
            enforceability of any award in their favour), based on the following analysis.

                (a) While the first Claimant is a special purpose vehicle, there is no evidence
                    that the first Claimant will, upon the sale of the Shares, proceed to wind
                    itself up and/or dispose of the proceeds of the sale of Shares in an
                    unlawful manner, or to dispose of the proceeds of sale in a way that
                    would render any award by this Tribunal “inutile”.

                (b) Absent any evidence of the propensity or likelihood that the Claimants
                    will put the proceeds of sale out of reach of the Respondents (should they
                    succeed on the merits of their claim), there is no basis for ordering (or
                    maintaining) provisional measures against the Claimants.

                (c) In the face of significant claims against them, it seems unlikely that the
                    Claimants would render themselves “asset-less”. If they do so, and a



DMSLIBRARY01:24477449.2                                                                                                        37	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 39 of 43
	  


                    significant claim against them were to succeed, there may be theories of
                    liability that could be pursued against any affiliated companies that
                    obtain all or substantially all of Claimants' assets.

       Reasonable	  possibility	  of	  Success	  
       131. As to the third limb of Article 26, the Tribunal is not provisionally convinced at
            this stage, on the face of the evidence and submissions in this interim measures
            proceeding, that the Respondents’ proprietary claim to the Shares, as currently
            formulated, has a reasonable prospect of success. The Tribunal repeats that it is
            not prejudging the merits of the case and will carefully consider de novo all
            evidence and arguments finally presented to it at the merits stage of the case.

Application	  of	  UNCITRAL	  Rules	  2010	  to	  the	  Claimants’	  Position	  

       132. As a starting point, the Tribunal refers to its previous analysis of what each
            Party is requesting, and what each Party has to prove (see paragraphs 98-107
            above).

Irreparable	  Harm	  	  

       133. The Claimants argue that:

               (a) First, they suffer harm since the price of the Shares, while having risen,
                   is nevertheless subject to the vicissitudes of the market.

               (a) Second, that, since the Respondents do not advance an alternative
                   provisional measure, the only remedy Respondents seek in the present
                   proceedings is a continued freeze on the sale of the Shares until the
                   merits hearing, which is not likely to occur in the next six to nine
                   months.

               (b) Third, that any harm to the Respondents can be met by an award of
                   damages. According to Claimants, the reason they have no assets at
                   present is precisely because they are unable to monetise the Shares –
                   including being unable to use them as security for loans.

               (c) Fourth, that they suffer a violation of property rights and reputational
                   harm.

       134. The Tribunal notes that, although the Shares are worth far more today than they
            were at the time at which the Claimants attempted to sell them, a continued
            injunction against the Claimants in respect of their ability to deal with the
            Shares as the prima facie owner of those Shares presents a real risk that the



DMSLIBRARY01:24477449.2                                                                          38	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 40 of 43
	  


            Claimants could suffer monetary damages at some time during the continuance
            of the injunction.

       135. As the Tribunal has noted at paragraph 120 above, the possibility of monetary
            compensation is not sufficient in every case to bar a request for interim
            measures. In the full circumstances of this case, the Tribunal takes the view that
            the possible harm to the Respondents does not outweigh the possible harm
            caused to the Claimants by ordering an injunction against the block of Shares.

Reasonable	  possibility	  of	  Success	  

       136. Claimants have argued that they are likely to succeed. The Tribunal, without
            pre-judging the merits of the case, considers that the Claimants have
            provisionally shown at this stage a reasonable possibility of success on the
            merits. On the other hand, the Respondents have not sufficiently persuaded the
            Tribunal that they ( as opposed to their related companies) have any proprietary
            ( as opposed to contractual) rights to protect. On the face of the EOA and the
            Participation Agreement, there is insufficient evidence that the Claimants are in
            breach of the EOA or the PA, or that there is any other outstanding act required
            to be done for the Shares to vest in the Claimants.


	                                     	  




DMSLIBRARY01:24477449.2                                                                          39	  
                                Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 41 of 43
	  


Operative	  Part	  of	  this	  Order	  

                             137. In its final Order dated February 25, 2014 in the case entitled “Bloomberry
                                  Resorts and Hotels, Inc., et al. vs. Global Gaming Philippines LLC, et al.”,
                                  Spec. Proc. No. M-7567, the Regional Trial Court of Makati City, Philippines,
                                  decreed that in accordance with Rule 5.6 of the Special ADR Rules, its “interim
                                  measures of protection are issued without prejudice to subsequent grant,
                                  modification, amendment, revision or revocation by the arbitral tribunal in
                                  Singapore, once the same is duly constituted”44 and the Tribunal, having been
                                  duly constituted, and upon motion and hearing having ruled as set forth below.

                             138. The Tribunal hereby:

                                                                                        (a) Restores the Parties to the status quo ante as of 15 January 2014, so that:

                                                                                                                                                 (i) The Second Philippine Court Order is hereby revoked or
                                                                                                                                                     superseded by this Order; and

                                                                                                                                            (ii) The Claimants are henceforth free to deal with the Shares, and
                                                                                                                                                 this includes, out of an abundance of caution, the right to sell or
                                                                                                                                                 dispose of the Shares at their discretion.

                                                                                        (b) Denies the Claimants’ requests for reliefs under sub-paragraphs 230(b),
                                                                                            (c) and (e) of Claimants’ Request; and

                                                                                        (c) Defers the issue of costs incurred in respect of this Interim Measures
                                                                                            Application to the next phase of the Arbitration.

                             139. The Tribunal emphasises that it makes no declaration as to the ownership of
                                  the Shares, and has not pre-judged any aspect of each side’s pleaded case, and
                                  Parties shall have the full opportunity to ventilate their respective cases at the
                                  merits hearing. Accordingly, the Tribunal defers any decision as to the
                                  declaration of the legal and/or beneficial ownership of the Shares to the merits
                                  phase of the Arbitration (which is the appropriate phase in which to determine
                                  this question).

                             140. The Parties shall have leave to amend their respective claims and counterclaims
                                  as they deem necessary.

                             141. Considering the Order dated February 25, 2014 of the Regional Trial Court of
                                  Makati City, Philippines and Rules 5.9 and 5.13 of the Philippines Special
                                  ADR Rules, this Order of the Tribunal on Interim Relief issued in the instant

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
44
              JCB-57.


DMSLIBRARY01:24477449.2                                                                                                                                                                                                                             40	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 42 of 43
	  


          arbitration proceeding in regard to the “Claimants’ Request For Interim
          Measures of Protection Pursuant to Article 26 of the UNCITRAL Arbitration
          Rules” is deemed to have superseded the final Order dated February 25, 2014
          of the Regional Trial Court of Makati City, Philippines. Accordingly, the Writs
          of Preliminary Injunction and Attachment issued pursuant to the final Order
          dated February 25, 2014 of the Regional Trial Court of Makati City, Philippines
          shall now be deemed to be vacated and lifted. This Order of the Tribunal on
          Interim Relief is in all respects substituted for and replaces that Order and the
          Writs of Preliminary Injunction and Attachment. The parties are directed to
          accordingly bring this resolution before the Philippine Court of Appeals in the
          case entitled “Global Gaming Philippines LLC vs. Bloomberry Resorts and
          Hotels, Inc., et al.”, CA-G.R. SP No. 134340, and to the Regional Trial Court
          of Makati City, Philippines in the case entitled “Bloomberry Resorts and
          Hotels, Inc., et al. vs. Global Gaming Philippines LLC, et al.”, Spec. Proc. No.
          M-7567 and to assure its implementation.




	  

	                               	  




DMSLIBRARY01:24477449.2                                                                       41	  
       Case 1:21-cv-02655-LGS Document 1-3 Filed 03/29/21 Page 43 of 43
	  


Dated this __9__ day of __December__ 2014 and made in Singapore.




__________________                                       ___________________

R. DOAK BISHOP                                           MICHAEL HWANG S.C.
(Arbitrator)                                             (Arbitrator)


                            __________________
                            DR ANDRÉS RIGO
                            (Chairman)

	  

	  




DMSLIBRARY01:24477449.2                                                        42	  
